JUDGMENT

PER CURIAM.
Upon consideration of the record from the United States District Court for the District of Columbia and the briefs filed by the parties, it is
ORDERED AND ADJUDGED that the district court’s order filed January 23, 2009, be affirmed. The district court properly dismissed appellant’s claims under 26 U.S.C. § 7433 for lack of subject matter jurisdiction. Dockery v. U.S. Dep’t of Treas., 593 F.Supp.2d 258 (D.D.C.2009).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.